Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on 12/23/2020.  Claims 1-19, 31 and 32 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18-18, 20-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (USPN. 2019/0311057) in view of McCoy (USPN. 2013/0041900).

1 and 11.    Sung teaches a computer-implemented method/system of automatically generating automation for manipulating tabular data, the method comprising a processor and memory (fig. 3, item 305, pars. 108, 155 and 162, workload data comprising operations is collected):

combining, by a computing device, activity log records of the set of activity log records to create sequential groups of activity log records (par. 202, transactions are associated with commit log sequence numbers);
hashing, by a computing device, sequential groups of the activity log records to create a set of hash values that represent content and order of the activity log records in each sequential group of activity log records (figs. 30 and 34A-34C, hashing and generating a total hash from row hashes 3016 from captured data, or replayed data; note that this way dataset may be record order independent but dependence is maintained, pars. 72, 368-370, see also record keeping database table such as commit log sequence numbers, par. 202);
detecting a pattern by finding, by a computing device, two or more duplicate hash values within the set of hash values (figs. 34A-34C, item 3438, pars. 382 and 416, hash value is generated and classified for a data set, and they are compared to other hash value data set, see also par. 369, two large data sets compared); and
automating the detected pattern by creating, by a computing device, an automated action sequence using the activity log records used to create the two or more duplicate hash values (figs. 34A-34C, item 3438, pars. 382 and 416, hash value  for a data set or total hash value are compared, and when there is a match/equivalency, workload data comprising operations is created/provided, equated to the action sequences collected from the records as claimed, see pars. 195/196), but Sung does not explicitly teach creating a macro.
However, McCoy teaches creating macros to identify duplicates (par. 42, creating macros to identify duplicates using hashes, McCoy).  It would have been obvious to one of ordinary skill in the art 
Hence, Sung/McCoy combined teach, creating a macro that causes actions to be performed that are represented by the activity log records used to create the two or more duplicate hash values (pars. 6, 7 and 42, macro and criteria for create/determine duplicate hash values, McCoy); and
Creating a form that collects data for variables within the activity log records used to create the two or more duplicate hash values (fig. 3 and par. 6, uploading of new scripts and characteristics of scripts, McCoy).

2, 12.    Sung/McCoy teach, further comprising normalizing, by a computing device, the activity log records before hashing, wherein normalizing includes removing references to specific data from the activity log records (par. 100, access data stored on a server and format/manipulation of data and par. 210, granularity of hashing, see further converting format of data for client, par. 89, Sung).

3, 13.    Sung/McCoy teach, further comprising normalizing, by a computing device, the activity log records before the combining, wherein normalizing includes altering references to specific data to be references to generic data (pars. 73, 100 and 166, access data stored on a server and format/manipulation of data and par. 210, granularity of hashing, and comma separate value format, see further converting format of data for client, par. 89, Sung).

4, 14.    Sung/McCoy teach, wherein combining the activity log records of the set of activity log records to create the sequential groups of activity log records includes:

combining the first hash value and a second activity log record to create a chained activity log record (fig. 30 and 34C, par. 369-370, multi-row calculation of a hash value for a data set and adding rows, Sung).

5, 15.    Sung/McCoy teach:
concatenating a first activity log record and at least a second activity log record to create a sequential group activity log records (fig. 3, item 305, pars. 108, 155 and 162, workload data comprising operations is collected from multiple sources, see par. 113, Sung and figs. 30 and 34A-34C, hashing and generating a total hash from row hashes 3016, pars. 369-370, Sung).

6, 16.    Sung/McCoy teach wherein the second activity log record immediately follows the first activity log record (par. 113, database sessions or based on context, Sung).

7, 17.    Sung/McCoy teach wherein combining the first activity log record and at least the second activity log record to create a combined activity log record includes (fig. 3, pars. 108 and 113, Sung):
detecting a start activity log record as the first activity log record, detecting an stop activity log record that follows the start activity log record as the second activity log record, and
concatenating the start activity log record, the stop activity log record, and activity log records between the start activity log record and the end activity log record to create the sequential group of activity log records (fig. 3, pars. 108 and 113, session includes start, stop and combined/in-between records, Sung).

8, 18.    Sung/McCoy teach, combining the activity log records includes:

wherein hashing the sequential groups of activity log records to create the set of hash values includes:
hashing the first sequential group of activity log records to create a first hash value, and
hashing the second sequential group of activity log records to create a second hash value wherein the first number is smaller than the second number  (par. 210, granularity of hashing, and hashing and comparing sets of data wherein sets have minor differences implies one hash value is small than the other, par. 369, Sung).

Regarding claims 31 and 32, Sung/McCoy teach
Normalizing by a computing device the sequential groups of activity log records prior to hashing, normalizing includes at least one of:
Reordering activity log records that each represent independent edits to different cells to be in a canonical order (pars. 89 and 100, data is converted between formats for usability of client, and see another feature where data manipulation of changes is stored in temporary storage pars. 157 and 191, changes, Sung).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (USPN. 2019/0311057) in view of McCoy (USPN. 2013/0041900) further in view of Proctor et al (USPN. 20090222386).
	Regarding claims 9, 19 and 29, Sung/McCoy teach comparing and finding duplicate hash values as rejected in claim 1 above (see also fig. 34C, item 3438 and pars. 369-370, comparing hash values, Sung).  Sung/McCoy do not explicitly teach detecting a pattern by finding a number of hash values that match the first hash value and or the second hash value is greater than a first threshold and/or second threshold, respectively.  However, Proctor teaches an alpha node hashing module within the pattern matcher wherein thresholds are used to efficiently find patterns (par. 54, pattern matcher using thresholds, Proctor).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to use Proctor thresholds to find the number of hash values that match (pars. 369-370, Sung).  One would have been motivated to use thresholds in matching hash values to evaluate activity data efficiently as constraints/facts criteria increases (par. 54, “evaluate constrains more efficiently as the number of facts increases”, Proctor).
.

Response to Arguments
Applicant’s arguments filed on 12/23/20 with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Regarding claim 1, Applicant alleges hash values represent order of the activity log records as claimed and that Sung lack the representation of order.
	Examiner disagrees.  The relevant portion of the rejection comprises,
“hashing, by a computing device, sequential groups of the activity log records to create a set of hash values that represent content and order of the activity log records in each sequential group of activity log records (figs. 30 and 34A-34C, hashing and generating a total hash from row hashes 3016 from captured data, or replayed data; note that this way dataset may be record order independent but dependence is maintained, pars. 72, 368-370, see also record keeping database table such as commit log sequence numbers, par. 202)”;
Sung/McCoy teach hashing and generating of hash values from row of hashes takes into account all the relevant captured data which comprises multiple rows (par. 368, Sung), and although order dependence is not required for non-deterministic data, it accepts row and/or column data and presents results for large data sets (par. 369, Sung).


	Sung/McCoy teach normalizing data by manipulating and converting format of data for client, i.e., par. 89, Sung.

	All claims have been rejected respectively and with respect to dependency any allegations are believed moot.

Conclusion                                                                                                                                                                         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 12, 2021
/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2158